— Appeal from a judgment of the County Court of Broome County (Coutant, J.), rendered September 15, 1986, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
On appeal, defendant alleges only that an indeterminate prison term of 1 to 3 years imposed on September 15, 1986 was harsh and excessive. Since the maximum term of defendant’s sentence has expired, the appeal is moot (see, People v Edney, 38 NY2d 853).
Appeal dismissed, as moot. Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.